Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application, filed July 31, 2020, is a reissue of U.S. Patent 10,036,708 (hereafter the '708 patent), which issued from U.S. application Serial No. 14/677,524 (the ‘524 application) with claims 1-9 on July 31, 2018.

Information Disclosure Statement (IDS)
Japanese foreign patent document “JP-S61264262A” in the IDS filed 07/31/2020 was crossed out, i.e., not considered, with the Office Action mailed 01/25/2022 because the reference is in Japanese and no concise statement of relevance was provided with the IDS.  According to the subsequent Remarks filed 07/22/2022, JP-S61264262A is a counterpart to U.S. Patents 4,837,395 and 5,089,383, which are cited in said IDS.  JP-S61264262A is hereby made of record on the attached form PTO-892, Notice of References Cited.

Statement Under 37 CFR 3.73(c)
The statement under 37 CFR 3.73(c) filed 07/22/2022 is acknowledged and accepted. 
Non-Compliant Amendment
The amendment to the claims filed 07/22/2022 does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	In amended claim 1, the bracketed material to be deleted in the definition of R1 and R2, i.e., “[a SO3- group, a OSO3-2 group, glycosyl groups, a PO3- group, a OPO3-2 group, halogen atoms, a hydroxyl group, a thiol group, amino groups, and quaternary ammonium groups, and quaternary phosphonium groups]” should not include “and “ since “and “ is not present in issued claim 1.

Reissue Declaration – 35 USC 251
The reissue declaration filed 07/22/2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement in the reissue declaration is as follows:
Applicant believes that it was entitled to claim methods for detecting an analyte, and specifically methods for detecting an analyte selected from the group consisting of cells, viruses, bacteria, fungi, and combinations thereof in a sample according to the present specification, as recited by newly added claims.

Such methods are a new statutory class of invention relative to the issued kit claims of the ‘708 patent.  As set forth in MPEP 1412.03(III), a new category of invention added in reissue generally is considered broadening.  The reissue declaration is defective because said error statement does not identify a claim that the application seeks to broaden.  As noted in MPEP 1414(II), “[f[or an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”
Furthermore, the declaration is defective because the application is a broadening reissue application and the declaration is signed by the assignee.  As set forth in MPEP 1412.03(V)(A), “in a broadening reissue application filed on or after September 16, 2012, the original reissue oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest (see 37 CFR 1.175(c)(2)). See also MPEP § 1414.”  However, the reissue declaration does not assert that “the application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”
A review of the ‘524 application file appears to indicate that the ‘524 application was filed under 37 CFR 1.46 by the assignee.  If such is the case, then, as in MPEP 1414.01 (latest revision June 2020), it is suggested that Applicant use reissue declaration form PTO/AIA /06 (02-17), which has a box that can be checked beneath the error statement noting that “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”  Such a checked box and statement are missing from the version of the form used in the reissue declaration filed 07/22/2022.  If the original patent was not filed under 37 CFR 1.46, then a reissue declaration by the inventors is required.
Claims 1-10 and 12-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-10 and 12-19 directed to a kit for detecting an analyte in a sample (i.e., claims 1-9), and a method for detecting an analyte selected from the group consisting of cells, viruses, bacteria, fungi, and combinations thereof in a sample (i.e., claims 10 and 12-19).  Claims 1 and 10, as presented in the non-compliant amendment filed 07/22/2022, are representative and reproduced below.

    PNG
    media_image1.png
    733
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    657
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    221
    667
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    426
    674
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    354
    662
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    435
    665
    media_image6.png
    Greyscale


Claim 1 as amended recites “none of the components are immobilized to a solid support in the kit or in use”.  The recitation “or in use” sets forth intended use of the kit in claim 1 and is given little or no weight.  A kit which contains the claimed components wherein the components are not immobilized to a solid support in the kit, reads on the claimed kit.  This is true whether or not the components may subsequently be immobilized to a solid support during use of the components.  

Rejections Overcome
The recapture rejection under 35 USC 251 of claims 10-19, the 35 USC 112 second paragraph rejection of claims 10-19, and the rejection of claims 10-19 under 35 USC 103(a) over Akhavan-Tafti in view of Leeder and Ullman have been overcome by Applicant’s amendment of independent claim 10.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, as amended, recites a Markush group “selected from the group consisting of carbonyl groups, carboxyl groups,”.  The word “and” rather than a comma should be between the two members of the Markush group, and the comma after “carboxyl groups” should be deleted.  See MPEP 2117(I).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because “ascorbic acid” for the selective signal inhibiting agent lacks positive antecedent basis in claim 10, which recites “L-ascorbic acid”.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 does not further limit claim 1 because the chemiluminescent compound in claim 3 is not within the scope of the chemiluminescent compound in claim 1.  In claim 1, the substituent for R1 is selected from carbonyl groups and carboxyl groups.  In claim 3, the substituent for R1 is a quaternary ammonium group, not a carbonyl group or a carboxyl group.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2007/0264664 to Akhavan-Tafti (hereinafter “Akhavan-Tafti”) in view of U.S. Patent 5,089,383 to Leeder et al (hereinafter “Leeder”).
Akhavan-Tafti teaches an assay method for detecting analyte in a sample (see Abstract and ¶¶ 0002, 0017, 0022 and 0026).  Akhavan-Tafti’s Example 12 (¶¶ 0090-0093) is an immunoassay.  Example 12 uses the labelled antibody in Example 6.  The labeled antibody of Example 6 is a chemiluminescent-labelled specific binding partner as here claimed and is Akhavan-Tafti’s acridan labelling compound 3, reproduced below, conjugated to an antibody, i.e., sheep anti-mouse IgG (see ¶¶ 0069, 0077 and 0090),

    PNG
    media_image7.png
    235
    319
    media_image7.png
    Greyscale

wherein M is an alkali metal (see, e.g., claim 27 on p. 16).  Compound 3 is similar to the acridan ketenedithioacetal compound in current claim 1, but has an SO3- group for the substituent on R1, whereas claim 1 no longer includes SO3- as a substituent.  Nonetheless, Akhavan-Tafti more generally teaches that the preferred labelling compound has the general formula III:

    PNG
    media_image8.png
    169
    375
    media_image8.png
    Greyscale

wherein R3 is more preferred to be phenyl, and R1 and R2 are preferably selected from substituted and unsubstituted alkyl of 1-20 carbon atoms, and when R1 or R2 is a substituted alkyl, it is substituted with 1-3 groups that can be carbonyl groups or carboxyl groups, as here claimed (see ¶¶ 0042-0043 and 0050).  Akhavan-Tafti teaches compound 1 (¶ 0064), where R1 is unsubstituted methyl, as here claimed:

    PNG
    media_image9.png
    240
    293
    media_image9.png
    Greyscale

The labelled antibody of Akhavan-Tafti is soluble in aqueous solution as here claimed since it is obtained in aqueous solution (¶ 0077), as well as being diluted 1:100 with PBS buffer (¶ 0090).
Akhavan-Tafti’s immunoassay in Example 12 also uses sheep anti-mouse IgG F(ab1)2 –HRP conjugate, which corresponds to the claimed activator-labelled specific binding partner (see ¶¶ 0051-0052 and 0091).  The “HRP” is horseradish peroxidase as per instant claims 4 and 5 (see ¶¶ 0051-0052).  The anti-mouse IgG F(ab1)2 –HRP conjugate is soluble in aqueous solution since it is used in aqueous solution (see ¶ 0091).  The aqueous solution can further contain BSA, i.e., bovine serum albumin, which is a soluble protein as per instant claim 9 (see ¶ 0091).
Akhavan-Tafti’s immunoassay in Example 12 also uses a trigger solution containing an aqueous solution of p-hydroxy-cinnamic acid and urea peroxide, as per instant claims 6-8 (see ¶0092). 
Akhavan-Tafti teaches providing kits for performing assays in accordance with the disclosed methods (see ¶ 0063).  Kits may comprise, in packaged combination, chemiluminescent labels as either the free labeling compounds, chemiluminescent labeled specific binding partners, chemiluminescent derivatized solid supports, such as particles or microplates, or chemiluminescent labeled auxiliary substances such as blocking proteins, along with a trigger solution and instructions for use (see ¶ 0063).  Kits may optionally also contain activator conjugates, analyte calibrators, diluents and reaction buffers if chemiluminescent labeling is to be performed by the user (see ¶ 0063).  Thus, a kit for use in the method of Akhavan-Tafti’s, wherein the kit comprises the acridan labelling compound conjugated to an antibody, the sheep anti-mouse IgG F(ab1)2 –HRP conjugate and the trigger solution, would have been obvious to one having ordinary skill in the art.
Akhavan-Tafti differs from the instant claims in not teaching that its method further uses, and thus the kit further contains, a selective signal inhibiting agent (SSIA).
Leeder teaches the use of signal inhibitors for assays involving members of a specific binding pair ("sbp members") and members of a signal producing system ("sps members"), wherein the signal producing system is capable of producing a detectible signal in relation to the presence or amount of an analyte in a sample suspected of containing the analyte (see Abstract and col. 2, lines 7-46).  Exemplary of such assays are enzyme immunoassays, both heterogeneous and homogeneous (see col. 2, lines 15-16).  Leeder further teaches that employing an inhibitor, which can be an alternate substrate for the enzyme or a compound which reacts with the product of the enzyme and its substrate in an effective amount, improves the assays by temporarily delaying the production of the signal without subsequent reagent addition (see Abstract and col. 2, lines 7-14).  The delay is for a finite period of time, e.g., the production of signal can be delayed for a period of time equivalent to that required for the binding of the sbp member with its complementary sbp member (see col. 2, lines 40-46).
Leeder teaches that a particular example of a signal inhibitor for an sbp member, which is a peroxidase enzyme, is ascorbic acid or a derivative thereof such as a salt, an ester, or the like, and other examples of signal inhibitors are ferricyanide, uric acid, hydroquinones, glutathione, dithiothreitol, sodium sulfite, and the like (see col. 9, lines 30-36).  Leeder further teaches that, as a matter of convenience, the signal inhibitor can be included in a kit packaged in combination with the other reagents for the assay, including enzyme labeled sbp member, etc. (see col. 11, lines 26-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a SSIA, such as ascorbic acid, in Akhavan-Tafti’s assay method, and thus, as a further component of Akhavan-Tafti’s kit, so as to improve the assay by temporarily delaying the production of the signal without subsequent reagent addition, as taught by Leeder.  Leeder further teaches that the signal inhibitor provides for superior color development (see col. 14, lines 55-57).
Dependent claim 3 requires that the chemiluminescent compound is:

    PNG
    media_image10.png
    242
    400
    media_image10.png
    Greyscale
.
Akhavan-Tafti teaches that preferred chemiluminescent compounds have formula I (¶ 0041):

    PNG
    media_image11.png
    174
    386
    media_image11.png
    Greyscale

wherein the R1 to R11 are defined in ¶¶ 0042-0044.  Exemplary chemiluminescent compounds include Akhavan-Tafti’s compound 3 noted above, as well as compound 2 reproduced below:

    PNG
    media_image12.png
    203
    401
    media_image12.png
    Greyscale
.
where M is an alkali metal (see (¶ 0067 and claim 27).  Akhavan-Tafti’s compound 2 is similar to the chemiluminescent compound in claim 3, but has a MO3S- group instead of a quaternary ammonium BrNMe3- group.  However, with respect to R1 and R2, Akhavan-Tafti teaches that SO3 and quaternary ammonium are suitable alternative substituents when R1 or R2 is substituted (see ¶ 0042).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a chemiluminescent compound such as the compound in claim 3 as the chemiluminescent compound in Akhavan-Tafti’s kit and assay because the compound in claim 3 is within the scope of Akhavan-Tafti’s preferred chemiluminescent compounds having formula I, and is similar to Akhavan-Tafti’s exemplified chemiluminescent compound 2, differing only in that the compound of claim 3 has a neutralized quaternary ammonium group instead of a neutralized SO3 group as the substituent on R1.  However, as noted above, Akhavan-Tafti teaches that SO3 and quaternary ammonium are suitable alternative substituents for R1.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
Rejection of claims 1-9 under 35 USC 103(a) over Akhavan-Tafti in view of Leeder:
	Applicant quotes various portions of Akhavan-Tafti and Leeder and argues that these references require the presence of a solid support to achieve various results; the instant application is the first to show that an assay or a kit where “none of the components are immobilized to a solid support” would successfully achieve the intended result; and that the only reason why those of ordinary skill in the art would modify Akhavan-Tafti and Leeder as the Patent Office suggests is based on impermissible hindsight (Remarks, pp. 12-13).
These arguments are unpersuasive.  It is agreed that Akhavan-Tafti and Leeder teach the use of a solid support for immobilization in their methods.  However, the rejected claims are not directed to a method of use, but rather are directed to a kit.  None of the materials in Akhavan-Tafti’s assay method of Example 12 before starting the method are immobilized to a solid support.  In fact, the material that is ultimately immobilized to a solid support after the start of the method, i.e., the chemiluminescent labelled antibody in Akhavan-Tafti’s Example 12, need not be immobilized to the solid support in the kit.  Akhavan-Tafti expressly teaches in ¶ 0063 that “[k]its may comprise, in packaged combination, chemiluminescent labels as either the free labeling compounds, chemiluminescent labeled specific binding partners, chemiluminescent derivatized solid supports, such as particles or microplates, or chemiluminescent labeled auxiliary substances such as blocking proteins, along with a trigger solution and instructions for use (emphasis added).”  In Akhavan-Tafti’s Example 12, the chemiluminescent antibody is free before use, and during the method is adsorbed onto a 96-well plate (see ¶ 0090).  Similarly, before use (and even in use), Leeder’s SSIA, e.g., ascorbic acid (ascorbate), is not immobilized to a solid support (see, for example, Example 7 at col. 14).
With respect to Applicant’s argument concerning the use of hindsight in combining Akhavan-Tafti and Leeder, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is maintained that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a SSIA, such as ascorbic acid, in Akhavan-Tafti’s assay method, and thus, as a further component of Akhavan-Tafti’s kit, so as to improve the assay by temporarily delaying the production of the signal without subsequent reagent addition, as taught by Leeder.  Leeder further teaches that the signal inhibitor provides for superior color development (see col. 14, lines 55-57).

Applicant cites p. 23 of the Office Action mailed 01/25/2022 and argues that “[t]o be sure, there is no evidence in any of the cited references that an assay or a kit where ‘none of the components are immobilized to a solid support’ would have given ‘both improved signal to noise ratio and linear dose response across full range of analyte calibrators generated with SSIA compared to no SSIA in PSA assay.’ (Remarks, p. 13).  This argument is with respect to Applicant’s allegation of unexpected results during prosecution of the ‘708 patent and was found unpersuasive on pp. 23-25 of the Office Action mailed 01/25/2022, reproduced below:
Applicant argues unexpected results on p. 14 of the Remarks [filed 03/12/2018 during prosecution of the ‘708 patent]:

Evidence of Unexpected Results is shown, e.g., in example 1, Table 13, showing both improved signal to noise ratio and linear dose response across full range of analyte calibrators generated with SSIA compared to no SSIA in PSA assay. [0160]-[0163] [i.e., col. 51, line 33 to col. 52, line 25 of the ‘708 patent].  Specifically, Assay of PSA with direct-labeled sbp's with and without SSIA is performed.

    PNG
    media_image13.png
    258
    482
    media_image13.png
    Greyscale


Surprisingly, from the results shown in Table 13, the direct-labeled antibody assay without SSIA is not (analyte) dose responsive across the full range of PSA concentrations. [0163] [i.e., col. 52, lines 11-25 of the ‘708 patent].  In contrast, the direct-labeled immunoassay incorporating SSIA according to the present disclosure is functional, providing dose response from zero (control) through all 5 PSA calibrator values.  This improvement of reduced background and improved assay sensitivity via linear dose response is not disclosed or suggested by Akhavin-Tafti US 2007/0264664 alone, nor Ullman, Dawson, Osman, and Leeder.  In light of claim amendments and arguments, withdrawal of the rejection is respectfully requested.

The “S/S0” is a ratio of signal to noise (see col. 51, line 55).  Applicant’s argument of unexpected results is unpersuasive.  Claims 1-9 are directed to a kit not a method.  The claimed kit, with or without SSIA, can be used to perform the solution phase homogeneous assay in Akhavin-Tafti.  In fact, contrary to the allegation of unexpected results, Akhavan-Tafti’s Example 12 cited in the above rejection performs a microplate immunoassay for IgG without use of SSIA.  According to ¶ 0093 of Akhavan-Tafti, “[a] plot of the resulting assay [in Example 12] is shown in FIG. 1.”  Fig. 1 is not a plot, i.e., reference to Fig. 1 in ¶ 0093 is a typo, and the plotted results are show in Akhavan-Tafti’s Fig. 4, reproduced below.

    PNG
    media_image14.png
    353
    447
    media_image14.png
    Greyscale

The results in Akhavan-Tafti’s Fig. 4 show that, without SSIA, the IgG detection is dose responsive from zero up to 100 ng/mL, as in instant Table 13 cited above for PSA.  Thus, the results cited by Applicant in Table 13 are specific to the particular method and materials used, not the kit in claims 1-9.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,036,708 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991